Citation Nr: 0623865	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-38 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from August 1972 to July 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The issue of entitlement to a permanent and total disability 
rating for nonservice-connected pension purposes is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is not currently diagnosed with a hernia.

2.  A bilateral knee disability, including arthritis, was not 
incurred in service, was not manifested within a year of 
separation from service, and is not related to service.

3.  A psychiatric disorder was not incurred in service, was 
not manifested within a year of separation from service, and 
is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hernia have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for service connection for a bilateral knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

In September 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claims 
for service connection.  Because service connection has been 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as requesting Social 
Security Administration records, obtaining medical records, 
and providing VA examinations.  Consequently, the duties to 
assist and notify are met.  

Service connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran's service medical records are silent as to any 
treatment for, or diagnosis of, a hernia, knee disability, or 
psychiatric disorder, and the clinical examinations conducted 
in 1971 (pre-induction exam), 1972 (enlistment exam), 1975 
(separation), and 1979 (Reserves) all report normal findings 
as to the veteran's abdomen and viscera, lower extremities, 
musculoskeletal, and psychiatric systems.  Additionally, 
although the 1971 examination records report the veteran's 
history of a hernia as a baby, the examiner noted there was 
"no evidence of a hernia at that time."  

The evidence of record indicates that the veteran is not 
currently diagnosed with a hernia.  The veteran had hernia 
surgery in November 2002, and the records post-dating that 
surgery, to include a 2005 VA examination, contain no 
diagnosis of a hernia, and the 2005 examination record 
reports there was no visible hernia on coughing, no 
significant hernia palpable, and no tenderness, and the scar 
was well-healed.  Because there is no current disability, 
service connection for a hernia is denied.  

Service connection for a bilateral knee disability is also 
not warranted.  The evidence of record indicates the veteran 
underwent a left knee arthroscopy in 1989, and a December 
2000 treatment record reports "rather significant arthritis 
in the right knee."  A January 2005 VA examiner diagnosed 
the veteran with bilateral knee pain, with possible 
degenerative joint disease, noting the veteran's knees had no 
swelling, tenderness, fluid, or instability, and there was no 
pain on motion or limitation of motion after repetition.  
There are no x-ray records associated with the claims file, 
but the 2005 VA examination record reports a negative left 
knee x-ray finding.  

Service connection generally will not be granted for pain 
alone; there must be a diagnosed or identifiable underlying 
malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 
283, 285 (1999).  Although there is an exception to that 
general rule, the exception is not applicable in this case.  
See 38 C.F.R. § 3.317.  The veteran has one post-service 
record, dated 15 years after separation from service, 
reporting a finding of arthritis in the right knee, and there 
is no record of any complaints pertaining to the left knee 
after the 1989 arthroscopy.  Even assuming the veteran 
currently has bilateral degenerative joint disease in his 
knees, service connection is not warranted, however.  There 
is no medical evidence linking a knee disability with 
service, and the initial recorded treatment for a knee 
disability dates more than 10 years after separation from 
service.  Based on the lack of any in-service treatment and 
the normal findings by the service examinations, the lack of 
treatment before 1989, and the lack of any nexus evidence, 
service connection for a bilateral knee disability is denied.  

Service connection for a psychiatric disorder is also not 
warranted. A 2000 treatment record noted a history of 
psychosis and hearing voices.  A 2005 VA examiner diagnosed 
the veteran with a psychotic disorder, not otherwise 
specified.  The VA examiner did not link the psychotic 
disorder with service, however, nor was there a nexus opinion 
in any other treatment record.  The veteran's service medical 
records are absent any complaints of, or treatment for, a 
psychiatric disorder, and his 1975 and 1979 psychiatric 
examinations reported normal findings.  While the 2005 VA 
examination record reports the veteran gave a history of 
hallucinations beginning in 2000, the veteran did not 
indicate that he experienced any psychotic symptoms, 
including hallucinations, while performing military service.  
Based on the absence of evidence of an in-service incurrence, 
the absence of a nexus opinion, and the length of time 
between separation and initial treatment, service connection 
for a psychiatric disorder is denied.  


ORDER

Service connection for a hernia is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a psychiatric disorder is denied.


REMAND

The veteran seeks a permanent and total disability rating for 
nonservice-connected pension purposes.  The veteran reports 
that he last worked in 2000, when his doctor advised him to 
stop working.  Although VA compensation examinations were 
conducted, it is unclear whether the veteran's disabilities, 
particularly his psychiatric disorder, render him 
unemployable.  The VA must provide a medical examination or 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  In this case, an opinion is 
needed to determine whether the veteran's psychiatric 
disorder renders him unemployable.  

Accordingly, the case is REMANDED for the following action:

1. Forward the veteran's claims folder to 
the examiner who conducted the January 
2005 VA psychiatric examination (or a 
suitable substitute if this individual is 
unavailable) for an opinion as to whether 
the veteran's psychiatric disorder renders 
him unfit for gainful employment.  If it 
is not possible to provide an opinion 
based on the evidence of record, further 
examination should be conducted as 
required.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, she 
and her representative should be furnished 
a supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and her 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 Department of Veterans Affairs


